Exhibit 99.1 Burlington Stores, Inc. Reports Second Quarter 2017 Results above Guidance Raises Full Year 2017 Outlook o On a GAAP basis, total sales rose 8.6%, net income increased 130%, diluted EPS increased 136%, and merchandise inventories decreased 2% o On a Non-GAAP basis, - Comparable store sales increased 3.5% - Adjusted EBITDA increased 28% to $127 million, up 140 basis points - Adjusted EPS rose 85% to $0.72 - Comparable store inventory decreased 8% o Outlook for FY17 Adjusted EPS increased to $4.11-$4.18, up from $3.86-$3.96 BURLINGTON, New Jersey; August 24, 2017 — Burlington Stores, Inc. (NYSE: BURL), a nationally recognized off-price retailer of high-quality, branded apparel at everyday low prices, today announced its results for the second quarter ended July 29, 2017. Tom Kingsbury, CEO, stated, “We are extremely pleased to report strong second quarter results, driven by a 3.5% comparable store sales increase, which was on top of a 5.4% comparable increase in last year’s second quarter. Our overall 8.6% sales growth, along with our 140 basis point adjusted operating margin improvement, enabled the Company to drive an 85% increase in Adjusted EPS in the second quarter, well ahead of our guidance.Our inventories are fresh, we are well positioned for Back to School, and we have significant open-to-buy entering the third quarter as opportunities remain plentiful.I want to thank our store, supply chain and corporate teams for contributing to these strong results.” Fiscal 2017 Second Quarter Operating Results: • Total sales increased 8.6% over the prior year period to $1,363 million. This growth was driven by an increase of $70 million from new and non-comparable stores, as well as a 3.5% increase in comparable store sales. The 3.5% comparable store sales increase was on top of a strong 5.4% increase in the second quarter of Fiscal 2016. • Gross margin expanded by 110 basis points over last year’s levels to 40.7% driven primarily by increased merchandise margin. In addition, product sourcing costs as a percent of sales improved 10 basis points vs. the prior year’s quarter.Product sourcing costs are included in selling, general and administrative expenses (SG&A). • SG&A, less product sourcing costs, as a percentage of sales, was 27.1%, representing a 10 basis point improvement compared with the Fiscal 2016 second quarter. This result included the previously disclosed $3 million in expenses that shifted from the first quarter of Fiscal 2017 to the second quarter. • Other revenue/other income increased approximately 10 basis points above last year, primarily driven by the previously disclosed timing shift of the Company’s NJ Grow Tax credits. These credits were sold for approximately $2.5 million in the second quarter, comparable to the amount sold in the first quarter of last year. 1 • The effective tax rate on a GAAP basis improved 1,200 basis points to 25.6% driven primarily by the adoption of the new share-based compensation accounting, which contributed 1,140 basis points of the improvement. Exclusive of the accounting change for share-based compensation, the effective tax rate was 37.0% compared with 37.6% during last year’s second quarter. The improvement was primarily driven by a reduction of state income taxes. • Net income increased 130% over the prior year period to $47 million, or $0.66 per diluted share vs. $0.28 last year, and Adjusted Net Income increased 82% to $51 million, or $0.72 per diluted share vs. $0.39 last year. These improvements were driven primarily by top line growth and margin expansion, share repurchases since the end of the second quarter last year, and the $7 million benefit from the adoption of the new share-based compensation accounting. • Fully diluted shares outstanding were 70.8 million at the end of the quarter compared with 72.0 million outstanding at the end of last year’s second quarter.The decrease was primarily the result of share repurchases under the Company’s share repurchase programs. Since the end of the second quarter of Fiscal 2016, the Company has repurchased 3.2 million shares of its common stock under its share repurchase programs. • Adjusted EBITDA increased 28%, or $28 million above the prior year period, to $127 million. The 140 basis point expansion in Adjusted EBITDA as a percentage of sales was primarily driven by gross margin expansion. First Half Fiscal 2017 Results • Total sales increased 6.8%, which included a comparable store sales increase of 2.0% over the first half of Fiscal 2016.Net income increased 71% over the prior year period to $99 million, or $1.40 per diluted share vs $0.80 last year. Adjusted EBITDA increased by 20%, or $44 million above last year, to $264 million, representing a 110 basis point increase in rate for the first half of Fiscal 2017 versus the prior year period.Adjusted net income of $107 million was up 54% versus last year, while diluted adjusted EPS was $1.51 for the first half of Fiscal 2017 versus $0.97 in the prior year period.
